Case 2:21-cr-20411-AJT-KGA ECF No. 32, PageID.126 Filed 06/21/21 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                                                 Case: 2:21−cr−20411
United States of America,            Criminal No.Assigned To : Tarnow, Arthur J.
                                                 Referral Judge: Altman, Kimberly
      Plaintiff,                     Honorable G.
                                                 Assign. Date : 6/21/2021
v.                                   Violations: Description: INFO USA v.
                                     18 U.S.C. §JOHNSON(SO)
                                                  1951
Donnie Ellis Johnson,

     Defendant.
________________________________/


                                 INFORMATION

THE UNITED STATES ATTORNEY CHARGES


                                   COUNT ONE
             18 U.S.C. § 1951 - Interference with Commerce by Robbery

        On or about March 25, 2019, in the Eastern District of Michigan, defendant,

Donnie Ellis Johnson, attempted to obstruct, delay and affect commerce, and the

movement of articles and commodities in such commerce, by robbing Victim #1,

in that Johnson took and attempted to take controlled substances and United States

currency from the person or presence of Victim #1, against Victim #1’s will by

means of actual and threatened force, violence, and fear of injury, immediate and

future, to Victim #1’s person; in violation of Title 18, United States Code, Section

1951.


                                          1
Case 2:21-cr-20411-AJT-KGA ECF No. 32, PageID.127 Filed 06/21/21 Page 2 of 4




                          FORFEITURE ALLEGATION

             Pursuant to Fed. R. Cr. P. 32.2(a), the government hereby provides

notice to the defendants of its intention to seek forfeiture of all proceeds, direct or

indirect, or property traceable thereto, all property that facilitated the commission

of the violations alleged, or property traceable thereto, and all property involved in,

or property traceable thereto, of the violations set for in this Information.

             Substitute Assets: If the property described above as being subject to

forfeiture, as a result of any act or omission of Defendant:

             a. Cannot be located upon the exercise of due diligence;

             b. Has been transferred or sold to, or deposited with, a third party;

             c. Has been placed beyond the jurisdiction of the Court;

             d. Has been substantially diminished in value; or

             e. Has been commingled with other property that cannot be divided
                without difficulty;

the United States of America shall be entitled to forfeiture of substitute property

pursuant to Title 21, United States Code, Section 853(p), and Title 28, United

States Code, Section 2461(c).




                                           2
Case 2:21-cr-20411-AJT-KGA ECF No. 32, PageID.128 Filed 06/21/21 Page 3 of 4




SAIMA S. MOHSIN
Acting United States Attorney


s/Craig F. Wininger
CRAIG F. WININGER
Chief, Violent & Organized Crime Unit



Dated: June 21, 2021




                                     3
             Case 2:21-cr-20411-AJT-KGA ECF No. 32, PageID.129 Filed 06/21/21 Page 4 of 4
    United States District Court                            Criminal Case Cover Sheet                                        Case Number:
    Eastern District of Michigan
                                                                                                                             2:21-cr-20411
NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.


    Companion Case Information                                                              Companion Case Number:
    This may be a companion case based on LCrR 57.10(b)(4)1:

                                    ☐Yes ☑No                                                AUSA’s Initials: s/ Craig Wininger

            Case Title:             USA v. Donnie Ellis Johnson

            County where offense occurred:                               Wayne

            Offense Type:                        Felony

            Information -- based upon prior complaint [Case number: 20-mj-30459]

    Superseding Case Information
    Superseding to Case No:                                                                                 Judge:

              Reason:


              Defendant Name                                            Charges                                              Prior Complaint (if applicable)



Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case

                  June 21, 2021                                                            s/ Craig Wininger
                           Date                                                           Craig F. Wininger
                                                                                          Assistant United States Attorney
                                                                                          211 W. Fort Street, Suite 2001
                                                                                          Detroit, MI 48226
                                                                                          craig.wininger@usdoj.gov
                                                                                          (313) 226-9569
                                                                                          Bar #: P57058



1
 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same or related parties are
present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases even though one of them may have already
been terminated.
